      Case 3:18-cv-00296-LRH-CLB Document 197 Filed 06/16/20 Page 1 of 3




1     Robert D. Mitchell (admitted pro hac vice)
      William M. Fischbach III (admitted pro hac vice)
2     Ace Van Patten (Nevada Bar No. 11731)
3

4     Camelback Esplanade II, Seventh Floor
      2525 East Camelback Road
5     Phoenix, Arizona 85016-4229
6     Telephone: (602) 255-6000
      Fax: (602) 255-0103
7     E-mails: rdm@tblaw.com; wmf@tblaw.com; avp@tblaw.com
      Counsel for Defendant/Counterclaimant Martin Tripp
8
                               UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA
10
                                                        Case No. 3:18-cv-00296-LRH-CBC
11    TESLA, INC., a Delaware corporation,
                                                        DEFENDANT/COUNTERCLAIMANT
12                            Plaintiff,                MARTIN TRIPP’S MOTION FOR
13                                                      LEAVE TO FILE SURREPLY TO
      vs.                                               TESLA, INC.’S REPLY IN SUPPORT
14                                                      OF ITS MOTION FOR SUMMARY
      MARTIN TRIPP, an individual,                      JUDGMENT [ECF NO. 193]
15

16                            Defendant.

17    MARTIN TRIPP, an individual,
18
                              Counterclaimant,
19
      TESLA, INC., a Delaware corporation,
20

21                            Counterdefendant.

22          Tesla’ reply memorandum in support of its motion for summary judgment [ECF No.
23   193] purports to “provide[] several additional exhibits that further refute Tripp’s new ‘facts.’”
24   Id. at 2 n.1. That Tesla feels the need to “refute” the facts in Tripp’s response memorandum
25   [ECF No. 177] with “additional exhibits” by itself demonstrates that Tripp’s factual assertions
26   are both material and disputed, thereby precluding summary judgment. Burlington Ins. Co.
27   v. Minadora Holdings, LLC, 690 Fed. Appx. 918, 923 (9th Cir. 2017) (“Factual disputes
28

                                                    1
      Case 3:18-cv-00296-LRH-CLB Document 197 Filed 06/16/20 Page 2 of 3




1    preclude summary judgment.”). Nevertheless, the Court should not consider these “additional
2    exhibits” without permitting Tripp an opportunity to respond. See Provenz v. Miller, 102 F.3d
3    1478, 1483 (9th Cir. 1996) (“Where new evidence is presented in a reply to a motion for
4    summary judgment, the district court should not consider the new evidence without giving
5    the [non-]movant an opportunity to respond.”) (quoting Black v. TIC Inv. Corp., 900 F.2d
6    112, 116 (7th Cir.1990)).
7           This Court permits a nonmoving party to file a surreply “only by leave of court and
8    only to address new matters raised in a reply to which a party would otherwise be unable to
9    respond.” Harkey v. U.S. Bank, N.A., 2:14-CV-00177-RFB, 2015 WL 300271, at *1 (D. Nev.
10   Jan. 21, 2015); see also Tesla’s Motion to File Surreply in Opposition to Motion to Compel
11   Deposition of Non-Party Elon Musk [ECF No. 123]. Accordingly, Tripp seeks leave of the
12   Court to file the surreply attached as Exhibit 1 to respond only to Tesla’s “additional
13   exhibits.”
14          DATED this 16th day of June, 2020.
15
                                              TIFFANY & BOSCO, P.A.
16
                                              By /s/William M. Fischbach III
17                                              Robert D. Mitchell
18                                              William M. Fischbach III
                                                Camelback Esplanade II, Seventh Floor
19                                              2525 East Camelback Road
                                                Phoenix, Arizona 85016-4229
20
                                                Counsel for Defendant/Counterclaimant
21

22

23

24

25

26

27

28

                                                  2
      Case 3:18-cv-00296-LRH-CLB Document 197 Filed 06/16/20 Page 3 of 3




1                                       PROOF OF SERVICE
2           I am employed in the County of Maricopa, State of Arizona. I am over the age of 18
3    and not a party to the within action; my business address is Tiffany & Bosco, P.A. 2525 E.
4    Camelback Road, Suite 700, Phoenix, Arizona 85016.
5           On June 16, 2020, I served the following described as:
6    DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S MOTION FOR LEAVE
     TO FILE SURREPLY TO TESLA, INC.’S REPLY IN SUPPORT OF ITS MOTION
7    FOR SUMMARY JUDGMENT [ECF NO. 193]
8           on the following interested parties in this action:
9        Rory T. Kay (NSBN 12416)                       Michael Lifrak
         McDONALD CARANO LLP                            Jeanine M. Zalduendo
10
         2300 West Sahara Avenue, Suite 1200            Alex Bergjans
11       Las Vegas, Nevada 89102                        Aubrey Jones
         Telephone: (702) 873-4100                      QUINN EMANUEL URQUHART &
12       rkay@mcdonaldcarano.com                        SULLIVAN, LLP
13                                                      865 S. Figueroa St., 10th Floor
         Alex Spiro                                     Los Angeles, California 90017
14       QUINN EMANUEL URQUHART &                       Telephone: (213) 443-3000
         SULLIVAN, LLP                                  michaellifrak@quinnemanuel.com
15
         51 Madison Avenue, 22nd Floor                  jeaninezalduendo@quinnemanuel.com
16       New York, New York 10010                       alexbergjans@quinnemanuel.com
         Telephone: (212) 849-7000                      aubreyjones@quinnemanuel.com
17       alexspiro@quinnemanuel.com
18
     [X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.
19
     [X] (STATE) I declare under penalty of perjury under the laws of the United States of
20
     America that the foregoing is true and correct.
21
            EXECUTED on this 16th day of June, 2020 at Phoenix, Arizona.
22

23
                                                        /s/William M. Fischbach III
24

25

26

27

28

                                                    3
